Exhibit 99.1 December 10, 2007 Mr. Richard Baker Chief Executive Officer NRDC Acquisition Corp. 3 Manhattanville Rd Purchase, NY 10577 Dear Mr. Baker: Effective October 3, 2007, the partners of Goldstein Golub Kessler LLP (GGK), became partners of McGladrey & Pullen, LLP in a limited asset purchase agreement.As a result of this transaction, the client-auditor relationship between NRDC Acquisition Corp. (Commission File Number 001-33749) and GGK, independent registered public accounting firm, has ceased. Sincerely, GOLDSTEIN GOLUB KESSLER LLP cc: PCAOB Letter File Office of the Chief Accountant Securities and Exchange Commission 100 F Street N.E. Washington, D.C. 20549-7561
